JUDGE PRYOR
delivered tiie opinion oe the court.
This case comes from the Superior Court by an appeal.
Mrs. Sallie D. Stemmons, the step-grandmother of *224the plaintiff, Albert R. Talbott, made with the latter the following agreement:
“April 26, 1880.
“I do promise and bind myself to give my grandson, Albert R. Talbott, five hundred dollars at my death if he will never take another chew of tobacco or smoke another cigar during my life, from this date up to my death; and if he breaks this pledge, he is to refund double the amount to his mother.
“Signed Albert R. Talbott,
“Sallie D. Stemmons.”
The grandmother died, and this action was instituted by the grandson against her personal representative to recover the five hundred dollars, the plaintiff alleging that, from the date of the agreement to the filing of this action by him, he had not smoked a cigar or taken a chew of tobacco, &c.s
A general demurrer was filed to the petition that was sustained by the court below, and the action dismissed. It is insisted by counsel for the personal representative that the agreement by the grandmother to pay the five hundred dollars is not based on a sufficient consideration, either good or valuable, and being a mere gratuitous undertaking, cannot be enforced.
There is nothing in such an agreement inconsistent with public policy, or any act required to be done by the plaintiff in violation of law, but, on the contrary, the step-grandmother was desirous of inducing the grandson to abstain from a habit, the indulgence of which, she believed, created an useless expense, and would likely, if persisted in, be attended with pernicious results. An agreement or promise to reform her *225grandson in this particular was not repugnant to law or good morals, nor was the use of what the latter deemed a luxury or enjoyment a violation of either, and so there was nothing in the law preventing the parties from making a valid contract in reference to the subject-matter.
In the classification of contracts by the elementary writers, it is said: “An agreement by the one party to give, in consideration of something to be done or forborne by the other party, or the agreement by one to do or forbear in consideration of something to be given by the other, are such contracts, when not in violation of law, as will be held valid.” Whether the act of forbearance or the act done by the party claiming the money was or not of benefit to him is a question that does not arise in the case. If he has complied with his contract, although its performance may have proved otherwise beneficial, the performance on his part was a sufficient consideration for the promise to pay.
The right to enjoy the use of tobacco was a right that belonged to the plaintiff,, and not forbidden by law. The abandonment of its use may have saved him money or contributed to his health; nevertheless the surrender of that right caused the promise, and having the right to .contract with reference to the subject-matter, the abandonment of the use was a sufficient consideration to uphold the promise.
Mr. Parsons, in his work on Contracts, says: “The subject-matter of every contract is something which is to be done or which is to be omitted,” and where the consideration is valuable, need' not be adequate. (Vol. 1, 7th ed., *489.) If, therefore, one parts with *226that he has the right to use and enjoy, the question', of injury or benefit to the party seeking a recovery, by reason of a full performance on his part, will not be inquired into, because if he had the legal right to-use that which fie has ceased to use by reason of the. promise, the law attaches a pecuniary value to it.
If this was an action to recover such damages as-the party had sustained by reason of the violation of the covenant or promise, the verdict or judgment would doubtless be nominal only, but where the parties have agreed on the amount to be paid on the performance of certain conditions, when a compliance with those conditions has been alleged and shown the sum agreed on must be paid. Whether or not the mother of the young man could recover the penalty imposed, on his failure to comply with his undertaking, is not necessary to be decided, It is sufficient to say that the abandonment of the use of tobacco was such a consideration as authorized a recovery of the sum agreed on.
The judgment of the circuit court is reversed, and cause remanded with directions to overrule the demurrer, and for proceedings consistent with this opinion.